Citation Nr: 1334800	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from August 1980 to March 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).
  
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a)(West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The record reflects that there may be outstanding records related to Social Security Administration (SSA) disability benefits.  In a June 2009 VA treatment record, the provider noted that the Veteran was not working and that he was on disability.  It is necessary to obtain records associated with any possible Social Security Administration disability claims.

VA treatment records indicate a current headache disorder.  The record includes credible evidence that an injury in service occurred as well as evidence of current disability, but lacks sufficient evidence concerning the etiology of the Veteran's headache disorder.  The Board therefore finds that VA's duty to obtain a medical examination as to the etiology of the Veteran's back disorder is triggered.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  All records obtained should be associated with the Veteran's claims file.

2. The RO shall attempt to obtain documents concerning the Veteran's application for Social Security Administration disability benefits, specifically copies of all of the medical records concerning the Veteran's claim.

3. After completion of the above, the RO shall schedule the Veteran for an appropriate VA examination to determine the etiology of his current headache disorder.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran's current headache disorder is causally or etiologically related to his period of active service.  The rationale for all opinions expressed must be provided.

4. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERLY L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


